Citation Nr: 0403818	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased (compensable) 
disability rating for service-connected bilateral hearing 
loss.

A hearing was held on October 22, 2003, in Atlanta, Georgia, 
before Robert E. Sullivan, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On VA audiometric testing conducted in July 2002, the 
puretone threshold average for the right ear was 79 and for 
the left ear was 45.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 92 
percent in the left ear.

3.  On VA audiometric testing conducted in August 2002, the 
puretone threshold average for the right ear was 74 and for 
the left ear was 44.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 96 
percent in the left ear.




CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, TABLES VI, 
VII (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 1991 & Supp. 2002).  Among other things, 
this law clarified the obligations of VA with respect to the 
duty to notify claimants what information or evidence is 
needed in order for the claim to be granted and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  The law applies to all claims, such as 
this one, filed after the date of its enactment.

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
the VCAA have been complied with in this case.  Specifically, 
prior to the RO's initial adjudication of the veteran's 
claim, it sent him a letter, dated in July 2002, what 
information or evidence was needed to establish an increased 
rating evaluation for his service-connected bilateral hearing 
loss.  Moreover, the RO informed him in the letter that it 
would assist him in obtaining identified records, but that 
the veteran must provide enough identifying information to 
enable the RO to obtain any additional records.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The RO provided a release-
of-information form for the veteran to fill out if needed to 
authorize the RO to obtain private medical records.  The RO 
also notified the veteran that VA would provide him with a 
medical examination if needed to make a decision on his 
claim.  In addition, the RO informed the veteran that it had 
requested records from a private doctor who submitted a 
statement on the veteran's behalf.  All evidence and records 
identified by the veteran as relevant to his claim have been 
obtained for review.  VA has afforded the veteran a hearing 
and two VA examinations in relation to his claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
VA's duties under the VCAA have been fulfilled.

Increased (Compensable) Rating For Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85; Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent rating, a 30 
percent rating is assigned; etc.  Audiometric testing results 
are dispositive evidence for a claim for an increased 
disability rating for hearing loss.  This is not to say that 
the assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85.

In this case, service connection was established for hearing 
loss in May 1946 and a noncompensable evaluation was assigned 
effective in February 1946.  The veteran claimed an increased 
rating for his hearing loss in the early 1990s and those 
claims were denied in rating decisions dated in February and 
May 1992 and in June 1993.  This appeal arises from a 
decision on a claim for an increased rating received by the 
RO in April 2002.

On a VA outpatient treatment report for Audiological 
Evaluation, dated in July 2002, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
75
105
95
LEFT
25
35
55
65

The puretone threshold average in the right ear was 79 and in 
the left ear, 45.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear, and 92 in 
the left ear.

On VA Audio examination for rating purposes, dated in August 
2002, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
95
95
LEFT
25
30
55
65

The puretone threshold average in the right ear was 74 and in 
the left ear, 44.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear, and 96 in 
the left ear.

VA regulations require that audiological examinations must be 
conducted using the controlled speech discrimination test, 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  To ascertain the overall degree of hearing 
loss for each ear, the VA must plot the pure tone average 
found on audiometrical testing with the controlled speech 
discrimination test on a chart.  To evaluate the numeric 
designation of hearing impairment, the VA Schedule for Rating 
Disabilities establishes 9 categories of average pure tone 
decibel loss.  With the use of this chart, the veteran's 
right ear hearing acuity is at level V and his left ear 
hearing acuity at level I based on both the July and August 
2002 testing results.  38 C.F.R. § 4.85, TABLE VI.  These 
separate numeric designations are combined by means of a 
second table for determining percentage evaluations for 
overall hearing impairment.  The purpose of this procedure is 
to determine the extent of overall hearing acuity by weighing 
relevant test results from both ears.  When this process is 
completed for this veteran, it results in a noncompensable 
evaluation.  38 C.F.R. § 4.85, TABLE VII.  

Based on these findings, the criteria for an increased 
(compensable) rating for service-connected bilateral hearing 
loss have not been met, and the preponderance of the evidence 
is against the claim for an increased (compensable) rating 
for bilateral hearing loss.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.85, TABLES VI, VII;  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  Therefore, the Board concludes that the claim for 
an increased (compensable) rating must be denied.

In so concluding, the Board notes that, in his September 2002 
notice of disagreement, the veteran contended that the August 
2002 VA Audio examination was not properly conducted and that 
the outcome of the evaluation failed to show his real current 
hearing loss.  He requested that another examination be 
conducted a different VA facility than the one where the 
August 2002 examination was conducted.  The Board has 
reviewed the August 2002 examination report and finds that 
the examiner has reported all the findings needed for rating 
purposes and there is no evidence that this examination did 
not properly measure the true level of the veteran's hearing 
impairment.  Concerning this, the Board notes that the 
findings on the August 2002 VA Audio examination were similar 
to those found on the VA outpatient treatment report for 
Audiological Evaluation, dated in July 2002, and thus, this 
examination provides evidence confirming the accuracy of the 
results of the August 2002 VA examination.  Accordingly, the 
Board concludes that remand is not necessary to provide a 
third examination in this case.

In addition, the Board notes that the veteran submitted 
statements from a private doctor, dated in April 2002 and 
October 2003; however, these statements, while relevant to 
other claims not presently on appeal, do not provide any 
information regarding results on audiological testing which 
is necessary for rating hearing loss.  Accordingly, this 
evidence is not relevant to the claim for an increased 
(compensable) evaluation for bilateral hearing loss.  The 
Board has also considered the veteran's testimony at the 
October 2003 hearing regarding his hearing impairment; 
however, as noted above, disability ratings are based on the 
testing results which measure the degree of hearing loss 
impairment on audiological examinations.


ORDER

An increased (compensable) rating for service-connected 
bilateral hearing loss is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



